Citation Nr: 0507691	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-02 586	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, status-post left lung 
transplant with post-transplant lymphoproliferative disease, 
to include as secondary to exposure to Agent Orange


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

When the case was previously before the Board, in May 2004, 
it was remanded.  The issues included entitlement to service 
connection for chronic lumbosacral strain.  An RO decision 
during this appeal granted service connection and assigned a 
10 percent rating for multilevel degenerative disc disease 
with narrowing of disc spaces and osteophyte formation 
(previously evaluated as a chronic lumbosacral strain), 
effective from January 25, 2000.  As the claims folder does 
not include a notice of disagreement with the assigned rating 
or effective date for that grant, neither issue is before the 
Board at this time.  See, e.g., Grantham v. Brown, 114 F. 3d 
1156 (1997). 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1965 to June 1968.  

2.	On February 10, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


